Exhibit 10(q)


CONSENT AND THIRD AMENDMENT
TO AMENDED AND RESTATED SENIOR SUBORDINATED LOAN AGREEMENT

        This CONSENT AND THIRD AMENDMENT TO AMENDED AND RESTATED SENIOR
SUBORDINATED LOAN AGREEMENT (“Third Amendment”) is made and entered into as of
August 2, 2004 between CLARION TECHNOLOGIES, INC., a Delaware corporation (the
“Company”), its subsidiaries party hereto (the Company and its subsidiaries are
referred to individually as a “Loan Party” and collectively as the “Loan
Parties”), jointly and severally, as borrowers and WILLIAM BLAIR MEZZANINE
CAPITAL FUND III, L.P., a Delaware limited partnership (“WBMCF”), the Emilie D.
Wierda Living Trust dated 3/1/94, William Beckman, Thomas Wallace, the Craig
Wierda Grantor Retained Annuity Trust, dated January 31, 1994, and the Emilie
Wierda Grantor Retained Annuity Trust, dated January 31, 1994, (together with
WBMCF, each a “Lender” and collectively, as the “Lenders”).

R E C I T A L S

        A.            Pursuant to that certain Amended and Restated Senior
Subordinated Loan Agreement dated as of December 27, 2002, as amended by that
certain Waiver, Consent and First Amendment to Amended and Restated Senior
Subordinated Loan Agreement dated April 14, 2003, that certain Second Amendment
to Amended and Restated Senior Subordinated Loan Agreement dated as of April 23,
2004 (and as further amended, restated or otherwise modified, the “Loan
Agreement”) between the Loan Parties and the Lenders, the Lenders and Loan
Parties agreed to amend and restate the terms of an existing senior subordinated
loan agreement.

        B.            The Loan Parties, Bank One, NA, as Agent and the Senior
Lenders are entering into a sixth amendment to amended and restated credit
agreement dated as of the date hereof (the “Senior Sixth Amendment”), pursuant
to which Senior Lenders, among other things, are agreeing to amend the terms of
a senior loan agreement.

        C.            The Loan Parties have requested, and the Lenders have
further agreed, to amend selected provisions of the Loan Agreement upon the
terms and conditions as hereinafter set forth.

        D.            Based upon the foregoing recitals, and without waiving any
rights or remedies other than those expressly waived herein, Lenders are willing
to amend the terms of the Loan Agreement under the terms and conditions
expressly set forth herein.

A G R E E M E N T S

        NOW, THEREFORE, in consideration of the agreements set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

--------------------------------------------------------------------------------



        1.           Incorporation of Recitals. The foregoing recitals are
incorporated herein by reference and made a part of this Third Amendment.

        2.           Definitions. All capitalized terms used herein without
definition shall have the meanings given to them in the Loan Agreement, as
amended by this Third Amendment.

        3.           Amendment of the Loan Agreement. Subject to the Loan
Parties’ performance of their obligations to Lenders hereunder on the date
hereof, the parties hereto agree to amend the terms of the Loan Agreement as
follows:

        (a)            The following definitions shall be added to Section 1.1
of the Loan Agreement in the proper alphabetical order:


          “Third Amendment” shall mean that certain Third Amendment to Amended
and Restated Senior Subordinated Loan Documents dated as of August 2, 2004
between the Loan Parties and the Lenders as the same may be amended,
supplemented, restated or otherwise modified from time to time.


          “Third Amendment Closing Date shall be deemed to mean the date of the
Third Amendment if and when the conditions for effectiveness of the Third
Amendment are satisfied as provided therein.


        (b)            Section 5.15 of the Loan Agreement shall be deleted in
its entirety and replaced with the following:


          “Affiliate Subordination Agreements. Within five (5) days of the Third
Amendment Closing Date, the Loan Parties shall cause each of the Affiliate
Subordination Agreements to be executed by the Loan Parties and each other
Person contemplated by the definition of Affiliate Subordination Agreement to be
party thereto.”


        (c)            Section 6.15 of the Loan Agreement shall be deleted in
its entirety and replaced with the following:


          “6.15 Capital Expenditures. The Loan Parties shall not make or incur
any Capital Expenditures if, after giving effect thereto, the aggregate amount
of all Capital Expenditures made by the Loan Parties would exceed $5,600,000 in
the fiscal year ending December 31, 2004, and $2,100,000 in any fiscal year of
the Loan Parties thereafter.”


        4.           Consent and Waiver. (a) The Lenders hereby waive the Event
of Default caused by the failure of the Company to deliver the Affiliate
Subordination Agreements to the Lenders within the time specified by the Second
Amendment; and (b) the Lenders hereby consent to the Tenth Amendment to the
Intercreditor Agreement.

-2-

--------------------------------------------------------------------------------



        5.       Third Amendment Conditions. The Third Amendment and the
obligations of Lenders contemplated hereby shall be governed by and subject to
the following terms and conditions:

        (a)       receipt of this Consent and Third Amendment to Amended and
Restated Senior Subordinated Loan Documents, duly executed by the Loan Parties
and Lenders;


        (b)       receipt of the Tenth Amendment to the Intercreditor Agreement,
duly executed by Senior Lenders;


        (c)       receipt of certified copies of all documents evidencing
corporate action taken by each Loan Party with respect to the consummation of
the transactions contemplated by this Third Amendment, including but not limited
to, resolutions of the Board of Directors of each Loan Party authorizing the
execution, delivery and performance by such Loan Party of this Third Amendment;


        (d)       receipt of a certificate of each Loan Party, signed by its
chief executive officer or president, to the effect that: (i) all of the
representations and warranties of such party contained in this Third Amendment
are true and correct as of the date hereof; (ii) such party has complied with
and performed all of the terms, covenants and agreements contained in the Senior
Subordinated Loan Documents which are to be complied with or performed by such
party on or before the date hereof; and (iii) no Event of Default or Potential
Event of Default has occurred and is continuing;


        (e)       receipt of the Senior Sixth Amendment, certified by the Loan
Parties’ secretary or president to be true and correct and in full force and
effect and any and all other documents, agreements, certificates and instruments
executed or delivered in connection therewith, each in form and substance
satisfactory to Lenders in their sole discretion; and


        (f)       receipt of the execution and delivery or obtainment of such
other instruments, documents, agreements, certificates, instruments, consents,
waivers, opinions and information as Lenders may reasonably request.


The Company shall provide the documents specified in (a) – (f) in a form
reasonably acceptable to Lenders.

        6.       Representations and Warranties of the Loan Parties. As a
further inducement for the Lenders to consent to the transactions contemplated
by this Agreement, the Loan Parties hereby represent and warrant to Lenders
that:

        (a)       The Loan Parties have the requisite power and authority to
execute, deliver and carry out this Agreement and the transactions contemplated
hereby.


-3-

--------------------------------------------------------------------------------



        (b)       The execution and delivery of this Agreement, the Senior Sixth
Amendment and the consummation by the Loan Parties of the transactions
contemplated hereby or thereby has been duly authorized by all necessary action
and other consents, approvals and the like required on the part of the Loan
Parties.


        (c)       Neither the execution and delivery by the Loan Parties of this
Third Amendment or the Senior Sixth Amendment nor the consummation of the
transactions contemplated hereby or thereby, nor compliance by the Loan Parties
with the terms, conditions and provisions hereof or thereof, shall (i) conflict
with or result in a breach of the terms, conditions or provisions of, (ii)
constitute a default under, (iii) result in the creation of any lien, security
interest, charge or encumbrance upon its capital stock or assets pursuant to,
(iv) give any third party the right to accelerate any obligation under,
(v) result in a violation of or (vi) require any authorization, consent,
approval, exemption or other action by or notice to any court or administrative
or governmental body pursuant to the Certificate or Articles of Incorporation or
by-laws of the Loan Parties or any law, statute, rule or regulation to which the
Loan Parties are subject, or any agreement, instrument, order, judgment or
decree to which the Loan Parties are subject.


        (d)       This Third Amendment and the Senior Sixth Amendment have been
duly and validly executed and delivered by the Loan Parties and constitute
legal, valid and binding obligations, and all such obligations of the Loan
Parties are enforceable in accordance with their respective terms.


        (e)       No event has occurred and is continuing and no condition
exists which would constitute an Event of Default or Potential Event of Default.


        (f)       All representations and warranties of the Loan Parties in the
Loan Agreement remain true and correct as of the date hereof (except for non
material changes to certain schedules previously delivered as of the Second
Amendment Effective Date) as though originally made on and as of the date hereof
and will be true and correct after giving effect to the amendments set forth in
Section 3 hereof.


        (g)       Each Loan Party represents that: (a) it has no intention to
file or acquiesce in the filing of any bankruptcy or insolvency proceeding
hereafter, absent Lender’s approval of such proceeding; and (b) the period
commencing on the Third Amendment Closing Date and ending on the Senior
Termination Date is sufficient for such Loan Party to accomplish the commitments
it has undertaken in this Third Amendment.


        7.       Release and Indemnity.

        (a)       Each Loan Party does hereby release and forever discharge each
Lender (in such Person’s capacity as a Lender and not in such Person’s capacity
as officer, director or Affiliate of a Loan Party) and each Affiliate thereof
and each of their respective employees, officers, directors, partners, trustees,
agents, attorneys, successors, assigns or other representatives from any and all
claims, demands, damages, actions, cross-actions, causes of action, costs and
expenses (including legal expenses), of any kind or nature whatsoever, whether
based on law or equity, which any of said parties has held, whether known or
unknown, for or because of any matter or thing done, omitted or suffered to be
done on or before the actual date upon which this Third Amendment is signed by
any of such parties (i) arising directly or indirectly out of this Third
Amendment, or any other documents, instruments or any other transactions
relating thereto and/or (ii) relating directly or indirectly to all transactions
by and between each Loan Party and any Lender or any of its respective
directors, partners, officers, agents, employees, attorneys or other
representatives.


-4-

--------------------------------------------------------------------------------



        (b)       Each Loan Party shall and hereby does indemnify each Lender
and each Affiliate thereof and their respective directors, partners, officers,
employees and agents from, and hold each of them harmless against, any and all
losses, liabilities, claims or damages (including reasonable legal fees and
expenses) to which any of them may become subject, insofar as such losses,
liabilities, claims or damages arise out of or result from the execution by any
Lender or Loan Party of this Agreement or any investigation, litigation or other
proceeding (including any threatened investigation or proceeding) relating to
the foregoing or any of the other Senior Subordinated Loan Documents, and the
Loan Parties shall reimburse each Lender and each Affiliate thereof and their
respective directors, partners, officers, employees and agents, upon demand for
any expenses (including legal fees) reasonably incurred in connection with any
such investigation or proceeding; but excluding any such losses, liabilities,
claims, damages or expenses incurred by reason of the gross negligence, bad
faith or willful misconduct of the Person to be indemnified or in connection
with disputes exclusively between Lenders.


        (c)       Without limiting any provision of this Third Amendment, it is
the express intention of the parties hereto that each Person to be indemnified
hereunder or thereunder shall be indemnified and held harmless against any and
all losses, liabilities, claims or damages: (i) arising out of or resulting from
the sole ordinary or contributory negligence of such Person or (ii) imposed upon
said party under any theory of strict liability. Without prejudice to the
survival of any other obligations of the Loan Parties hereunder and under the
other Senior Subordinated Loan Documents, the obligations of the Loan Parties
under this Section 6 shall survive the termination of the Senior Subordinated
Loan Documents and the other Senior Subordinated Loan Documents and the payment
of the Obligations.


        8.       Miscellaneous.

        (a)       Further Assurances. The Loan Parties shall, from time to time
at the request of the Lenders holding a majority in interest of the Loans, do
all further acts and things as may in the opinion of such Lenders be necessary
or advisable to effectuate the transaction and other matters contemplated
hereby, including, without limitation, the modification of or amendment to any
other agreements, certificates or instruments to which the Loan Parties are a
party.


-5-

--------------------------------------------------------------------------------



        (b)       Notices. All notices and other communications given to or made
upon any party hereto in connection with this Agreement shall be in accordance
with Section 8.6 of the Loan Agreement.


        (c)       Joint and Several Liability. Except as specifically set forth
herein, the liability of each Loan Party under this Third Amendment and the
other agreements in general shall be joint and several, and each reference
herein to the Loan Parties shall be deemed to refer to each such Loan Party. In
furtherance and not in limitation of Lenders’ rights and remedies hereunder or
at law, each Lender may proceed under this Agreement and the other agreements
against any one or more of the Loan Parties in their absolute and sole
discretion for any of the obligations of the Loan Parties or any other liability
or obligation of the Loan Parties arising hereunder.


        (d)       Survival. All representations, warranties, covenants,
indemnifications, consents and agreements of the Loan Parties contained herein
or made in writing in connection herewith shall survive the execution and
delivery of this Third Amendment and, except as set forth otherwise herein,
shall remain in effect through the date that all amounts due hereunder are paid
to Lenders.


        (e)       Entire Agreement. This Third Amendment and the instruments to
be delivered by the parties pursuant to the provisions hereof constitute the
entire agreement between the parties hereto with respect to the subject matter
hereof.


        (f)       Counterparts. This Third Amendment may be executed in any
number of counterparts and by any party hereto on separate counterparts, each of
which, when so executed and delivered, shall be an original, but all such
counterparts shall together constitute one and the same instrument. Delivery of
a counterpart by facsimile shall be deemed to be delivery of an original
counterpart hereto.


        (g)       Captions. Section captions used in this Third Amendment are
for convenience only, and shall not affect the construction of this Third
Amendment.


        (h)       No Further Amendments. Except as specifically amended hereby,
the terms and provisions of the Loan Agreement shall remain in full force and
effect.


[Remainder of this page intentionally left blank]

-6-

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Consent and
Third Amendment to Amended and Restated Senior Subordinated Loan Agreement to be
executed and delivered by their duly authorized officers as of the day and year
first above written.

WILLIAM BLAIR MEZZANINE CAPITAL FUND III, L.P.

By:     William Blair Mezzanine Capital Partners III, L.L.C., its general
partner

          By: /s/ Terrance M. Shipp
                    ——————————————
          Name: Terrance M. Shipp
                    ——————————————
          Title: Managing Director
                    ——————————————






-7-

--------------------------------------------------------------------------------




COUNTERPART SIGNATURE PAGE


CONSENT AND THIRD AMENDMENT TO AMENDED AND RESTATED SENIOR SUBORDINATED LOAN
AGREEMENT

Emilie D. Wierda Living Trust dated 3/1/94


By: /s/ Craig Wierda
          ——————————————
Name: Craig Wierda
          ——————————————
Title: Trustee
          ——————————————


/s/ William Beckman
————————————————
William Beckman

/s/ Thomas Wallace
————————————————
Thomas Wallace





-8-

--------------------------------------------------------------------------------




COUNTERPART SIGNATURE PAGE


CONSENT AND THIRD AMENDMENT TO AMENDED AND RESTATED SENIOR SUBORDINATED LOAN
AGREEMENT

CRAIG WIERDA GRANTOR RETAINED ANNUITY TRUST, DATED JANUARY 31, 1994


By: /s/ Greg Bego
      ——————————————
Greg Bego, Trustee


EMILIE WIERDA GRANTOR RETAINED ANNUITY TRUST, DATED JANUARY 31, 1994


By: /s/ Greg Bego
      ——————————————
Greg Bego, Trustee





-9-

--------------------------------------------------------------------------------




COUNTERPART SIGNATURE PAGE


CONSENT AND THIRD AMENDMENT TO AMENDED AND RESTATED SENIOR SUBORDINATED LOAN
AGREEMENT

CLARION TECHNOLOGIES, INC.


By: /s/ Edmund Walsh
          ——————————————
Name: Edmund Walsh
          ——————————————
Title: Chief Financial Officer
          ——————————————



CLARION REAL ESTATE, LLC.


By: /s/ Edmund Walsh
          ——————————————
Name: Edmund Walsh
          ——————————————
Title: Chief Financial Officer
          ——————————————



-10-